DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a water desalination system.
The closest prior art of record is Salama (US 2015/0298991) as described in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 7/29/2021.
However, in Salama, the thermal conductor, i.e. the portion of the interior wall 115 onto which salty water 172 is sprayed, is not “contained within the reaction vessel” as required by claim 1 as amended on 10/29/2021. Instead, the thermal conductor (the portion of the interior wall 115 onto which salty water 172 is sprayed) can, at best, only be considered to delimit the reaction vessel. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill to modify Salama so as to include a thermal conductor “contained within the reaction vessel”.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Claim 29 is drawn to a water desalination system.
The closest prior art of record is Salama (US 2015/0298991) as described in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 7/29/2021.
However, in Salama, the thermal conductor, i.e. the portion of the interior wall 115 onto which salty water 172 is sprayed, is not “in [an] upper portion of [an] intermodal shipping container” as required by claim 1 as amended on 10/29/2021. Examiner considers the fact that claim 29 is drawn to a desalination device formed from an intermodal shipping to be unimportant. It has become a widespread design fad in recent years to construct structures and devices using repurposed shipping containers. For example, see GlobalTranz.com (“12 Creative Ways to Reuse Shipping Containers”; in [an] upper portion of [an] intermodal shipping container”.
In view of the above, claim 29 is novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772